Filed: March 14, 2002 
IN THE SUPREME COURT OF THE STATE OF OREGON
TRICIA BOSAK
and JAMES SAGER,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S48536)
	En Banc
	On petition objecting to modified ballot title.*
	Submitted on the record January 9, 2002.
	Paul B. Gamson, Smith, Gamson, Diamond & Olney, Portland,
filed the petition objecting to the modified ballot title for
petitioners.
	Rolf C. Moan, Assistant Attorney General, Salem, filed the
response for respondent.  With him on the response were Hardy
Myers, Attorney General, and Michael D. Reynolds, Solicitor
General.
	PER CURIAM
	Modified ballot title referred to Attorney General for
additional modification. 
	*Bosak v. Myers, 333 Or 39, 37 P3d 980 (2001) (referring
ballot title for modification).
	PER CURIAM
	This is a ballot title proceeding regarding Initiative
Petition 40 (2002). (1)  In Bosak v. Myers, 333 Or 39, 37 P3d 980
(2001), this court sustained in part petitioners' objections to
the Attorney General's certified ballot title and referred the
certified ballot title to the Attorney General for modification. 
The Attorney General filed a modified ballot title, and
petitioners objected to the modified ballot title.  At the
court's request, the Attorney General responded to petitioners'
objection, arguing that the court should deny the objection.  ORS
250.085(9) requires the court to review the Attorney General's
modified ballot title to determine whether it "substantially
complies with the requirements of ORS 250.035."
	The Attorney General's modified ballot title is
insufficient for the reasons described by this court with respect
to a similar modified ballot title for a similar proposed measure
in Novick/Bosak v. Myers, 333 Or , ___ P3d ___ (2002) (decided
this date).  For the same reasons, we refer the modified ballot
title in this proceeding to the Attorney General for additional
modification. 
	Modified ballot title referred to Attorney General for
additional modification.




1. 	This court summarized the proposed initiative as
follows in Bosak v. Myers, 333 Or 39, 41, 37 P3d 980 (2001):

		"The proposed initiative, if approved, would
incorporate into the Oregon Constitution several new
provisions concerning the negotiation of wages and
working conditions in public sector workplaces in
Oregon."
Return to previous location.